Exhibit 10.2

 

NGL ENERGY PARTNERS LP

 

WARRANT TO PURCHASE COMMON UNITS

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THIS WARRANT
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD OR
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OR OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS MAY ONLY BE TRANSFERRED IF THE TRANSFER AGENT FOR
SUCH WARRANTS AND THE SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS HAS
RECEIVED DOCUMENTATION SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT.

 

Original Issue Date: [·]

Warrant Certificate No.: [·]  

 

FOR VALUE RECEIVED, NGL Energy Partners LP, a Delaware limited partnership (the
“Partnership”), hereby certifies that                , a                , or its
registered assigns (the “Holder”) is entitled to purchase from the Partnership
           Common Units(1) at a purchase price per unit of $0.01 (the “Exercise
Price”), all subject to the terms, conditions and adjustments set forth below in
this Warrant.  Certain capitalized terms used herein are defined in Section 1
hereof.

 

This Warrant is one of a series of like tenor issued by the Partnership pursuant
to the terms of the Class A Convertible Preferred Unit and Warrant Purchase
Agreement, dated as of April 21, 2016 (the “Original Purchase Agreement”),
between the Partnership and the Purchasers named on Schedule A thereto (the
“Original Purchasers”), as amended by the Amendment thereto, dated as of
June 23, 2016 (the Original Purchase Agreement, as so amended, the “Purchase
Agreement”), by and among the Partnership, the Original Purchasers and NGL CIV
A, LLC, a Delaware limited liability company (such entity, together with the
Original Purchasers, the “Purchasers”).

 

1.             Definitions.  As used in this Warrant, the following terms have
the respective meanings set forth below:

 

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Units in respect of which this Warrant is then being exercised
pursuant to Section 3 hereof, multiplied by (b) the Exercise Price.

 

“Board” means the board of directors of the NGL Energy Holdings LLC, the general
partner of the Partnership.

 

--------------------------------------------------------------------------------

(1)  The aggregate number of Common Units issuable upon exercise of all of the
Warrants will be equal to 4.2% of the Common Units issued and outstanding
immediately prior to the close of this transaction.

 

--------------------------------------------------------------------------------


 

“Board Observation Rights Agreement” means that certain Amended and Restated
Board Representation and Observation Rights Agreement, dated June 24, 2016, by
and among the General Partner, the Partnership, Highstar Capital IV, L.P. and
the Purchasers.

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the cities of New York, New York or Tulsa,
Oklahoma are authorized or obligated by law or executive order to close.

 

“Buy-in” has the meaning set forth in Section 3(h).

 

“Buy-in Price” has the meaning set forth in Section 3(h).

 

“Change of Control” means the occurrence of any of the following events: (i) the
current owners of the General Partner have ceased to directly or indirectly own
at least 50% of the voting stock and the membership interests of the General
Partner (other than in connection with a Qualified IPO of the General Partner);
(ii) the Partnership’s Common Units are no longer publicly traded on the New
York Stock Exchange or another national securities exchange; (iii) the sale,
lease, transfer, conveyance or other disposition (including by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Partnership and its subsidiaries taken as
a whole to any “person” (as such term is used in Sections 13(d) of the Exchange
Act); (iv) the General Partner withdraws or is removed by the limited partners
of the Partnership in accordance with the terms of the Partnership Agreement;
(v) the dissolution or liquidation of the Partnership or the General Partner
(other than in connection with a bankruptcy proceeding or statutory winding up);
(vi) any other transaction pursuant to which the General Partner or any of its
affiliates exercises its rights to purchase all of the common units of the
Partnership pursuant to Section 15.1 of the Partnership Agreement; and (vii) any
transaction that would constitute a “Change of Control” under the Indentures
(whether or not still in effect).

 

“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.

 

“Common Units Deemed Outstanding” means, at any given time, the sum of (a) the
number of Common Units actually outstanding at such time, plus (b) the number of
Common Units issuable upon conversion, exercise or exchange of Convertible
Securities actually outstanding at such time, including, for the avoidance of
doubt, Warrants in the series issued by the Partnership pursuant to the Purchase
Agreement, in each case, regardless of whether the Convertible Securities are
actually convertible, exercisable or exchangeable at such time; provided, that
Common Units Deemed Outstanding at any given time shall not include units owned
or held by or for the account of the Partnership.

 

“Convertible Securities” means any warrants or other rights exercisable to
subscribe for or to purchase Common Units, or any security convertible into or
exchangeable for Common Units, whether or not the right to exercise, convert or
exchange any such Convertible Securities is immediately exercisable, including,
for the avoidance of doubt, Warrants in the series issued by the Partnership
pursuant to the Purchase Agreement.

 

2

--------------------------------------------------------------------------------


 

“Delaware LP Act” means the means the Delaware Revised Uniform Limited
Partnership Act.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., Central Time, on a Business Day, including,
without limitation, the receipt by the Partnership of the Exercise Agreement,
the Warrant and the Aggregate Exercise Price.

 

“Exercise Agreement” has the meaning set forth in Section 3(a)(i).

 

“Exercise Period” has the meaning set forth in Section 2.

 

“Exercise Price” has the meaning set forth in the preamble.

 

“Fair Market Value” means, as of any particular date: (a) the VWAP Price of the
Common Units for such day on all domestic securities exchanges on which the
Common Units may at the time be listed; (b) if there have been no sales of the
Common Units on any such exchange on any such day, the average of the highest
bid and lowest asked prices for the Common Units on all such exchanges at the
end of such day; (c) if on any such day the Common Units are not listed on a
domestic securities exchange, the closing sales price of the Common Units as
quoted on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association for such day; or (d) if there have been no sales of the
Common Units on the OTC Bulletin Board, the Pink OTC Markets or similar
quotation system or association on such day, the average of the highest bid and
lowest asked prices for Common Units quoted on the OTC Bulletin Board, the Pink
OTC Markets or similar quotation system or association at the end of the day; in
each case, averaged over the fifteen consecutive Business Days ending on the
Business Day immediately prior to the day as of which “Fair Market Value” is
being determined; provided, that if the Common Units are listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading.  If at any time the
Common Units are not listed on any domestic securities exchange or quoted on the
OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association, the “Fair Market Value” of the Common Units shall be the fair
market value per unit as determined in good faith by the Board.

 

“First Vesting Date” means the earlier of (i) the first anniversary of the
Original Issue Date and (ii) a Change of Control.

 

“General Partner” means NGL Energy Holdings LLC, the general partner of the
Partnership.

 

“GP LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of the General Partner dated as of February 25, 2013, as
amended.

 

“Holder” has the meaning set forth in the preamble.

 

3

--------------------------------------------------------------------------------


 

“Indentures” means (i) the Indenture, dated as of October 16, 2013, by and among
the Partnership, NGL Energy Finance Corp., the guarantors party thereto and U.S.
Bank National Association, as trustee, and (ii) the Indenture, dated as of
July 9, 2014, by and among the Partnership, NGL Energy Finance Corp., the
guarantors party thereto and U.S. Bank National Association, as trustee, in each
case of (i) and (ii) as amended or supplemented on or prior to the date hereof,
but without giving effect to any amendment or supplement to the same entered
into after the date hereof and regardless of whether such Indenture remains in
effect.

 

“NYSE” means New York Stock Exchange.

 

“Opt-Out Notice” has the meaning set forth in Section 6(c).

 

“Original Issue Date” means [·], 2016, the date on which the Warrant was issued
by the Partnership pursuant to the Purchase Agreement.

 

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

 

“Partnership” has the meaning set forth in the preamble.

 

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

 

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

 

“Preferred Units” means the Class A Convertible Preferred Units representing
limited partner interests in the Partnership, the terms of which are to be set
forth in the Partnership Agreement.

 

“Purchase Agreement” has the meaning set forth in the preamble.

 

“Qualified IPO” has the meaning as set forth in the Partnership Agreement.

 

“Second Vesting Date” means the earlier of (i) the second anniversary of the
Original Issue Date and (ii) a Change of Control.

 

“Third Vesting Date” means the earlier of (i) the third anniversary of the
Original Issue Date and (ii) a Change of Control.

 

“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Unit.

 

4

--------------------------------------------------------------------------------


 

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

 

“Warrant Units” means the Common Units purchasable upon exercise of this Warrant
in accordance with the terms of this Warrant (without taking into account any
limitations or restrictions on the exercisability of this Warrant, other than
with respect to Section 2 or Section 3 of this Warrant).

 

“Warrant Unit Adjustment” has the meaning set forth in Section 4(e).

 

2.             Term of Warrant.  Subject to the terms and conditions hereof, at
any time or from time to time during the period beginning on the First Vesting
Date and ending at 5:00 p.m., Central Time, on the eighth anniversary of the
Original Issue Date or, if such day is not a Business Day, on the next preceding
Business Day (the “Exercise Period”), the Holder of this Warrant may exercise
this Warrant for the Warrant Units purchasable hereunder (subject to adjustment
as provided herein) as provided in Section 3.  Holders may not exercise this
Warrant except during the Exercise Period.

 

3.             Exercise of Warrant.

 

(a)           Vesting and Exercise Procedure.  Subject to Section 2, the Holder
may purchase no more than one-third of the Warrant Units purchasable upon
exercise of this Warrant from the First Vesting Date until the Second Vesting
Date; the Holder may purchase no more than two-thirds of the Warrant Units
purchasable upon exercise of this Warrant from the date after the First Vesting
Date until the Third Vesting Date; the Holder may purchase all or any part of
the Warrant Units purchasable upon exercise of this Warrant beginning on the
earlier of: (i) the date following the Third Vesting Date, (ii) the redemption
(or requirement of the Partnership to redeem) in full of all the issued and
outstanding Preferred Units, (iii) the occurrence of a Change of Control and
(iv) the voluntary or involuntary dissolution, liquidation or winding-up of the
Partnership.  The Holder may exercise this Warrant only upon:

 

(i)            surrender of this Warrant to the Partnership at its then
principal executive offices (or an indemnification undertaking with respect to
this Warrant in the case of its loss, theft or destruction), together with an
Exercise Agreement in the form attached hereto as Exhibit A (each, an “Exercise
Agreement”), duly completed (including specifying the number of Warrant Units to
be purchased) and executed; and

 

(ii)           payment to the Partnership of the Aggregate Exercise Price in
accordance with Section 3(b).

 

(b)           Payment of the Aggregate Exercise Price.  Payment of the Aggregate
Exercise Price shall be made, at the option of the Holder as expressed in the
Exercise Agreement, only by the following methods:

 

(i)            by delivery to the Partnership of a certified or official bank
check payable to the order of the Partnership or by wire transfer of immediately
available funds to an account designated in writing by the Partnership, in the
amount of such Aggregate Exercise Price;

 

5

--------------------------------------------------------------------------------


 

(ii)           by instructing the Partnership to withhold a number of Warrant
Units then issuable upon exercise of this Warrant with an aggregate Fair Market
Value as of the Exercise Date equal to such Aggregate Exercise Price; or

 

(iii)          any combination of the foregoing.

 

In the event of any withholding of Warrant Units pursuant to clause (ii) or
(iii) above where the number of units whose value is equal to the Aggregate
Exercise Price is not a whole number, the number of units withheld by or
surrendered to the Partnership shall be rounded up to the nearest whole unit and
the Partnership shall make a cash payment to the Holder (by delivery of a
certified or official bank check or by wire transfer of immediately available
funds) based on the incremental fraction of a unit being so withheld by or
surrendered to the Partnership in an amount equal to the product of (x) such
incremental fraction of a unit being so withheld or surrendered multiplied by
(y) in the case of Common Units, the Fair Market Value per Warrant Unit as of
the Exercise Date, and, in all other cases, the value thereof as of the Exercise
Date determined in accordance with clause (iii)(y) above.

 

(c)           Delivery of Certificates.  Upon receipt by the Partnership of the
Exercise Agreement, surrender of this Warrant and payment of the Aggregate
Exercise Price (in accordance with Section 3(a) hereof), the Partnership shall,
as promptly as practicable, and in any event within three Business Days
thereafter, execute (or cause to be executed) and deliver (or cause to be
delivered) to the Holder a certificate or certificates representing the Warrant
Units issuable upon such exercise, together with cash in lieu of any fraction of
a unit, as provided in Section 3(d) hereof.  Certificates shall be transmitted
by the Partnership’s transfer agent by crediting the account of the Holder’s
prime broker with The Depository Trust Company through its Deposit / Withdrawal
At Custodian system if the Partnership is a participant in such system, and
otherwise by physical delivery to the address specified by the Holder in the
Exercise Agreement. The certificate or certificates so delivered shall be, to
the extent possible, in such denomination or denominations as the exercising
Holder shall reasonably request in the Exercise Agreement and shall be
registered in the name of the Holder or, subject to compliance with Section 6
below, such other Person’s name as shall be designated in the Exercise
Agreement.  This Warrant shall be deemed to have been exercised and such
certificate or certificates of Warrant Units shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such Warrant Units for all
purposes, as of the Exercise Date.

 

(d)           Fractional Units.  The Partnership shall not be required to issue
a fractional Warrant Unit upon exercise of any Warrant.  As to any fraction of a
Warrant Unit that the Holder would otherwise be entitled to purchase upon such
exercise, the Partnership shall pay to such Holder an amount in cash (by
delivery of a certified or official bank check or by wire transfer of
immediately available funds) equal to the product of (i) such fraction
multiplied by (ii) the Fair Market Value of one Warrant Unit on the Exercise
Date.

 

(e)           Delivery of New Warrant.  Unless the purchase rights represented
by this Warrant shall have expired or shall have been fully exercised, the
Partnership shall, at the time of delivery of the certificate or certificates
representing the Warrant Units being issued in accordance with
Section 3(c) hereof, deliver to the Holder a new Warrant evidencing the rights

 

6

--------------------------------------------------------------------------------


 

of the Holder to purchase the unexpired and unexercised Warrant Units called for
by this Warrant.  Such new Warrant shall in all other respects be identical to
this Warrant.

 

(f)            Valid Issuance of Warrant and Warrant Units; Payment of Taxes. 
With respect to the exercise of this warrant, the Partnership hereby represents,
covenants and agrees:

 

(i)            This Warrant is, and any Warrant issued in substitution for or
replacement of this Warrant shall be, upon issuance, duly authorized and validly
issued.

 

(ii)           All Warrant Units issuable upon the exercise of this Warrant
pursuant to the terms hereof shall be, upon issuance, and the Partnership shall
take all such actions as may be necessary or appropriate in order that such
Warrant Units are, validly issued, fully paid (to the extent required under
applicable law and the Partnership Agreement) and non-assessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act), issued without violation of any preemptive or similar rights
of any unitholder of the Partnership and free and clear of all taxes, liens and
charges.

 

(iii)          The Partnership shall take all such actions as may be necessary
to ensure that all such Warrant Units are issued without violation by the
Partnership of any applicable law or governmental regulation or any requirements
of any domestic securities exchange upon which Common Units or other securities
constituting Warrant Units may be listed at the time of such exercise (except
for official notice of issuance which shall be immediately delivered by the
Partnership upon each such issuance).

 

(iv)          The Partnership shall use its reasonable best efforts to cause the
Warrant Units, immediately upon such exercise, to be listed on any domestic
securities exchange upon which Common Units or other securities constituting
Warrant Units are listed at the time of such exercise.

 

(v)           The Partnership shall pay all expenses in connection with, and all
taxes and other governmental charges that may be imposed with respect to, the
issuance or delivery of Warrant Units upon exercise of this Warrant; provided,
that the Partnership shall not be required to pay any tax or governmental charge
that may be imposed with respect to any applicable withholding or the issuance
or delivery of the Warrant Units to any Person other than the Holder, and no
such issuance or delivery shall be made unless and until the Person requesting
such issuance has paid to the Partnership the amount of any such tax, or has
established to the satisfaction of the Partnership that such tax has been paid.

 

(g)           Conditional Exercise.  Notwithstanding any other provision hereof,
if an exercise of any portion of this Warrant is to be made in connection with a
sale of the Partnership (pursuant to a merger, sale of units, or otherwise),
such exercise may at the election of the Holder be conditioned upon the
consummation of such transaction, in which case such exercise shall not be
deemed to be effective until immediately prior to the consummation of such
transaction.

 

(h)           Buy-In.  In addition to any other rights available to the Holder,
if the Partnership fails to deliver to the Holder a certificate or certificates
representing the Warrant Units pursuant to an exercise within seven Business
Days of such exercise, and if after such date the Holder is required by its
broker to purchase (in an open market transaction or otherwise) Common Units to

 

7

--------------------------------------------------------------------------------


 

deliver in satisfaction of a sale by the Holder of the Warrant Units which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Partnership shall, at the Holder’s option, either (i) pay cash to the Holder in
an amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the Common Units so purchased (the “Buy-In Price”), at
which point the Partnership’s obligation to deliver such certificate (and to
issue such Common Units) shall terminate, or (ii) promptly honor its obligation
to deliver to the Holder a certificate or certificates representing such Common
Units and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of Common Units, times
(B) the closing bid price on the date of exercise.  The Holder shall provide the
Partnership written notice indicating the amounts payable to the Holder in
respect to the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Partnership.  Nothing herein shall limit a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Partnership’s failure to timely deliver
certificates representing Common Units upon exercise of this Warrant as required
pursuant to the terms hereof.

 

4.             Adjustment to Number of Warrant Units.  In order to prevent
dilution of the purchase rights granted under this Warrant, the number of
Warrant Units issuable upon exercise of this Warrant shall be subject to
adjustment from time to time as provided in this Section 4 (in each case, after
taking into consideration any prior adjustments pursuant to this Section 4).

 

(a)           Adjustment to Number of Warrant Units Upon Dividend, Subdivision
or Combination of Common Units.  If the Partnership shall, at any time or from
time to time after the Original Issue Date, (i) pay a dividend or make any other
distribution upon the Common Units or any other limited partner interests of the
Partnership payable in Common Units or Convertible Securities, or (ii) subdivide
(by any split, recapitalization or otherwise) its outstanding Common Units into
a greater number of units, the number of Warrant Units issuable upon exercise of
this Warrant immediately prior to any such dividend, distribution or subdivision
shall be proportionately increased.  If the Partnership at any time combines (by
combination, reverse split or otherwise) its outstanding Common Units into a
smaller number of units, the number of Warrant Units issuable upon exercise of
this Warrant immediately prior to such combination shall be proportionately
decreased.  Any adjustment under this Section 4(a) shall become effective at the
close of business on the date the dividend, subdivision or combination becomes
effective.

 

(b)           Adjustment to Number of Warrant Units Upon a Change of Control. 
In the event of any Change of Control, each Warrant shall, immediately after
such Change of Control, remain outstanding and shall thereafter, in lieu of or
in addition to (as the case may be) the number of Warrant Units then exercisable
under this Warrant, be exercisable for the kind and number of other securities
or assets of the Partnership or of the successor Person resulting from such
Change of Control to which the Holder would have been entitled upon such Change
of Control if the Holder had exercised this Warrant in full immediately prior to
the time of such Change of Control and acquired the applicable number of Warrant
Units then issuable hereunder as a result of such exercise (without taking into
account any limitations or restrictions on the exercisability of this Warrant);
and, in such case, appropriate adjustment (in form and substance satisfactory to
the Holder) shall be made with respect to the Holder’s rights under this Warrant
to

 

8

--------------------------------------------------------------------------------


 

insure that the provisions of this Section 4(b) shall thereafter be applicable,
as nearly as possible, to this Warrant in relation to any securities or assets
thereafter acquirable upon exercise of this Warrant.  The provisions of this
Section 4(b) shall similarly apply to successive Changes of Control.  The
Partnership shall not effect any such Change of Control unless, prior to the
consummation thereof, the successor Person (if other than the Partnership)
resulting from such Change of Control, shall assume, by written instrument
substantially similar in form and substance to this Warrant and satisfactory to
the Holder, the obligation to deliver to the Holder such securities or assets
which, in accordance with the foregoing provisions, such Holder shall be
entitled to receive upon exercise of this Warrant.  Notwithstanding anything to
the contrary contained herein, with respect to any Change of Control or other
transaction contemplated by the provisions of this Section 4(b), the Holder
shall have the right to elect prior to the consummation of such event or
transaction, to give effect to the exercise rights contained in Section 3
instead of giving effect to the provisions contained in this Section 4(b) with
respect to this Warrant.

 

(c)           Certain Events.  If any event of the type contemplated by the
provisions of this Section 4 but not expressly provided for by such provisions
(including, without limitation, the granting of unit appreciation rights,
phantom unit rights or other rights with equity features) occurs, then the Board
shall make an appropriate adjustment in the number of Warrant Units issuable
upon exercise of this Warrant so as to protect the rights of the Holder in a
manner consistent with the provisions of this Section 4; provided, that no such
adjustment pursuant to this Section 4(c) shall decrease the number of Warrant
Units issuable as otherwise determined pursuant to this Section 4.

 

(d)           Certificate as to Adjustment.

 

(i)            As promptly as reasonably practicable following any adjustment of
the number of Warrant Units pursuant to the provisions of this Section 4, but in
any event not later than five Business Days thereafter, the Partnership shall
furnish to the Holder a certificate of an executive officer setting forth in
reasonable detail such adjustment and the facts upon which it is based and
certifying the calculation thereof.

 

(ii)           As promptly as reasonably practicable following the receipt by
the Partnership of a written request by the Holder, but in any event not later
than five Business Days thereafter, the Partnership shall furnish to the Holder
a certificate of an executive officer certifying the number of Warrant Units or
the amount, if any, of other, securities or assets then issuable upon exercise
of the Warrant.

 

(e)           Adjustment in Exercise Price. Upon any adjustment to the number of
Warrant Units issuable upon exercise of this Warrant pursuant to this Section 4
(each, a “Warrant Unit Adjustment”), the Aggregate Exercise Price upon the
exercise of this Warrant thereafter shall be adjusted by multiplying the
Aggregate Exercise Price applicable prior to such Warrant Unit Adjustment by a
fraction: the numerator of which shall be the number of Warrants Units issuable
upon exercise of this Warrant immediately prior to such Warrant Unit Adjustment
and the denominator of which shall be the number of Warrant Units issuable upon
exercise of this Warrant immediately after such Warrant Unit Adjustment.

 

9

--------------------------------------------------------------------------------


 

(f)            Notices.  In the event:

 

(i)            that the Partnership shall take a record of the holders of its
Common Units (or other securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to vote at a meeting (or by written consent), to receive
any right to subscribe for or purchase any  class or any other securities, or to
receive any other security; or

 

(ii)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Partnership; or

 

(iii)          of any Change of Control;

 

then, and in each such case, the Partnership shall send or cause to be sent to
the Holder at least 10 days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Partnership shall close or a record shall be taken with
respect to which the holders of record of Common Units (or securities at the
time issuable upon exercise of the Warrant) shall be entitled to exchange their
Common Units (or such other securities) for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, and the amount per unit and
character of such exchange applicable to the Warrant and the Warrant Units.

 

5.             Purchase Rights.  In addition to any adjustments pursuant to
Section 4 above, if at any time the Partnership grants, issues or sells any
Common Units, Convertible Securities or rights to purchase units, warrants,
securities or other property exclusively pro rata to the record holders of
Common Units (the “Purchase Rights”), then the Holder shall be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder would have acquired if the Holder had held the
number of Warrant Units acquirable upon complete exercise of this Warrant
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Units are to be determined for the grant,
issue or sale of such Purchase Rights.

 

6.             Preemptive Rights.

 

(a)           Prior to the issuance of any New Securities (as defined below in
Section 6(b)) by the Partnership, the Partnership shall offer to sell to each
Holder its pro rata share of such New Securities by delivering written notice to
such Holder (the “Notice of Issuance”), stating (i) the Company’s bona fide
intention to offer such New Securities, (ii) the number of such New Securities
to be offered and (iii) the price and general terms, if any, upon which the
Partnership proposes to offer such New Securities; provided, that if any Holder
fails to provide written notice of its intent to exercise its right to purchase
its pro rata share of such New Securities within seven

 

10

--------------------------------------------------------------------------------


 

Business Days of the date of the Notice of Issuance, such Holder shall be deemed
to have waived any and all rights to purchase such New Securities in such
transaction.  Each Holder’s pro rata share of any New Securities, for purposes
of this Section 6, shall be equal to the quotient of (x) the number of Common
Units held by such Holder (including Warrant Units) on the date of the Notice of
Issuance divided by (y) the number of Common Units outstanding (on a fully
diluted basis assuming exercise of all outstanding options and warrants,
including this Warrant) on the date of the Notice of Issuance.

 

(b)           “New Securities” means any Common Units and rights, options or
warrants to purchase Common Units, and securities of any type whatsoever that
are, or may become, convertible into or exchangeable or exercisable for Common
Units; provided, however, that New Securities shall not include (i) securities
issued to the owners of another entity in connection with the acquisition of
such entity by the Partnership by merger, consolidation, sale or exchange of
securities, purchase of substantially all of the assets, or other reorganization
whereby the Partnership acquires more than 50% of the voting power or assets of
such entity; (ii) Common Units (including options to purchase Common Units and
Common Units issued upon exercise of such options) issued to employees,
consultants or directors of the Partnership or the General Partner pursuant to
plans, programs or agreements approved by the Board; (iii) securities issued
pursuant to any dividend, split, combination or other reclassification by the
Partnership or the General Partner of the Common Units, or pursuant to a
recapitalization or reorganization of the Partnership; (iv) securities
(including without limitation the Warrant Units and Common Units issuable upon
conversion of the Class A Convertible Preferred Units) issued upon the exercise
of warrants or options, or upon the conversion of convertible securities, in
each case regardless of whether such warrants, options or convertible securities
are outstanding on the date hereof or issued hereafter; (v) Common Units issued
in a transaction registered under the Securities Act pursuant to an
at-the-market Common Units offering program of the Partnership; or (vi) Common
Units issued in a firm commitment underwritten public offering registered under
the Securities Act, but only if with respect to such public offering, (A) at
least two Business Days prior to first publication of its intention to conduct
such public offering of Common Units, the Partnership provides each Holder with
a Notice of Issuance and (B) if not more than one Business Day after the date of
the Notice of Issuance any Holder provides written notice of its intention to
purchase (at the public offering price) Common Units in such offering, the
Partnership instructs the managing underwriter, and shall use commercially
reasonable efforts to cause the managing underwriter, to make available for
purchase by such Holder, in such public offering and at the public offering
price, a number of the Common Units equal to the lower of (1) such Holder’s pro
rata share of all the Common Units being sold in such public offering and
(2) the number of Common Units for which such Holder places an buy order with
such managing underwriter.  Notwithstanding any provision hereof to the
contrary, each Notice of Issuance pertaining to a firm commitment underwritten
public offering registered under the Securities Act need not include a
particular price, and instead may state that the Partnership intends to sell
Common Units to underwriters at customary discount to the public offering price
that will be determined upon pricing of such offering.  Each Holder’s pro rata
share of the Common Units to be sold in a firm commitment underwritten public
offering registered under the Securities Act shall be equal to the quotient of
(x) the number of Common Units held by such Holder (including Warrant Units) on
the date of the Notice of Issuance divided by (y) the number of Common Units
outstanding (on a fully diluted basis assuming exercise of all outstanding
options and warrants, including this Warrant) on the date of the Notice of
Issuance.

 

11

--------------------------------------------------------------------------------


 

(c)           Any Holder may deliver written notice (an “Opt-Out Notice”) to the
Partnership requesting that such Holder not receive any Notice of Issuance from
the Partnership with respect to firm commitment underwritten public offerings of
the Partnership’s Common Units;  provided, however, that if a Holder has
delivered an Opt-Out Notice, the Partnership shall not be required to comply
with its obligations pursuant to Section 6(b)(vi)(A) and (B) with respect to
such Holder; provided, further, that such Holder may later revoke any such
Opt-Out Notice in writing.   [The Holders indicated on Schedule A hereto as
having opted out shall each be deemed to have delivered an Opt-Out Notice as of
the date hereof.]

 

7.             Transfer of Warrant.  Subject to the transfer conditions referred
to in the legend endorsed hereon, this Warrant and all rights hereunder are
transferable, in whole or in part, by the Holder without charge to the Holder,
upon surrender of this Warrant to the Partnership at its then principal
executive offices with a properly completed and duly executed Assignment in the
form attached hereto as Exhibit B, together with funds sufficient to pay any
transfer taxes described in Section 3(f)(v) in connection with the making of
such transfer.  Upon such compliance, surrender and delivery and, if required,
such payment, the Partnership shall execute and deliver a new Warrant or
Warrants in the name of the assignee or assignees and in the denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant, if any, not so assigned and
this Warrant shall promptly be cancelled. For the avoidance of doubt, Warrants
may be transferred separately from Preferred Units.

 

8.             Holder Not Deemed a Unitholder; Limitations on Liability.  Except
as described in the Board Observation Rights Agreement, the Partnership
Agreement, the GP LLC Agreement, or otherwise specifically provided herein,
prior to the issuance to the Holder of the Warrant Units to which the Holder is
then entitled to receive upon the due exercise of this Warrant, the Holder shall
not be entitled to vote or receive dividends or be deemed the holder of limited
partner interests of the Partnership for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, as such, any
of the rights of a unitholder of the Partnership or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
limited partner interests, reclassification of limited partner interests,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise.  In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a unitholder of the Partnership, whether such liabilities are asserted by
the Partnership or by creditors of the Partnership.  Notwithstanding this
Section 8, (i) the Partnership shall provide the Holder with copies of the same
notices and other information given to the unitholders of the Partnership
generally, contemporaneously with the giving thereof to the unitholders and
(ii) the Partnership shall not amend or modify its Partnership Agreement in a
manner adverse to any rights or benefits applicable to the Warrant Units
thereunder.

 

9.             Replacement on Loss; Division and Combination.

 

(a)           Replacement of Warrant on Loss.  Upon receipt of evidence
reasonably satisfactory to the Partnership of the loss, theft, destruction or
mutilation of this Warrant and upon delivery of an indemnity reasonably
satisfactory to it (it being understood that a written indemnification agreement
with an affidavit of loss of the Holder shall be a sufficient indemnity)

 

12

--------------------------------------------------------------------------------


 

and, in case of mutilation, upon surrender of such Warrant for cancellation to
the Partnership, the Partnership at its own expense shall execute and deliver to
the Holder, in lieu hereof, a new Warrant of like tenor and exercisable for an
equivalent number of Warrant Units as the Warrant so lost, stolen, mutilated or
destroyed; provided, that, in the case of mutilation, no indemnity shall be
required if this Warrant in identifiable form is surrendered to the Partnership
for cancellation.

 

(b)           Division and Combination of Warrant.  Subject to compliance with
the applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant or Warrants to the
Partnership at its then principal executive offices, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued, signed by the respective Holders or their agents or attorneys.  Subject
to compliance with the applicable provisions of this Warrant as to any transfer
or assignment which may be involved in such division or combination, the
Partnership shall at its own expense execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants so surrendered in accordance
with such notice.  Such new Warrant or Warrants shall be of like tenor to the
surrendered Warrant or Warrants and shall be exercisable in the aggregate for an
equivalent number of Warrant Units as the Warrant or Warrants so surrendered in
accordance with such notice.

 

10.          No Impairment.  The Partnership shall not, by amendment of its
Certificate of Formation or Partnership Agreement, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed by it
hereunder, but shall at all times in good faith assist in the carrying out of
all the provisions of this Warrant and in the taking of all such action as may
reasonably be requested by the Holder in order to protect the exercise rights of
the Holder against dilution or other impairment, consistent with the tenor and
purpose of this Warrant.

 

11.          Agreement to Comply with the Securities Act; Legend.  The Holder,
by acceptance of this Warrant, agrees to comply in all respects with the
provisions of this Section 11 and the restrictive legend requirements set forth
on the face of this Warrant and further agrees that such Holder shall not offer,
sell or otherwise dispose of this Warrant or any Warrant Units to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act.  All Warrant Units issued upon exercise of this Warrant
(unless registered under the Securities Act or the conditions for the removal of
the legend set forth in Section 8.06 of the Partnership Agreement are otherwise
satisfied) shall be stamped or imprinted with a legend in substantially the
following form:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such

 

13

--------------------------------------------------------------------------------


 

securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

 

12.          Warrant Register.  The Partnership shall keep and properly maintain
at its principal executive offices books for the registration of the Warrant and
any transfers thereof.  The Partnership may deem and treat the Person in whose
name the Warrant is registered on such register as the Holder thereof for all
purposes, and the Partnership shall not be affected by any notice to the
contrary, except any assignment, division, combination or other transfer of the
Warrant effected in accordance with the provisions of this Warrant.

 

13.          Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 13).

 

If to the
Partnership:                                                                                                                               
NGL Energy Partners LP
6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74316
Attention: H. Michael Krimbill
Facsimile:  (918) 492-0990
Email:  michael.krimbill@nglep.com

 

with a copy to (which shall not constitute notice):

 

Andrews Kurth LLP
600 Travis St., Suite 4200
Houston, Texas 77002
Attention: G. Michael O’Leary
Facsimile: (713) 238-7130
Email: gmoleary@andrewskurth.com

 

If to the
Holder:                                                                                                                                                       
[·]

 

with a copy to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor
New York, NY 10103

 

14

--------------------------------------------------------------------------------


 

Attention: David B. Cohen
Todd R. Triller
Email: dcohen@velaw.com
ttriller@velaw.com

 

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500
Houston, TX 77002
Attention: Julian J. Seiguer
Email: jseiguer@velaw.com

 

14.          Cumulative Remedies.  Except to the extent expressly provided in
Section 8 to the contrary, the rights and remedies provided in this Warrant are
cumulative and are not exclusive of, and are in addition to and not in
substitution for, any other rights or remedies available at law, in equity or
otherwise.

 

15.          Equitable Relief.  Each of the Partnership and the Holder
acknowledges that a breach or threatened breach by such party of any of its
obligations under this Warrant would give rise to irreparable harm to the other
party hereto for which monetary damages would not be an adequate remedy and
hereby agrees that in the event of a breach or a threatened breach by such party
of any such obligations, the other party hereto shall, in addition to any and
all other rights and remedies that may be available to it in respect of such
breach, be entitled to equitable relief, including a restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction.

 

16.          Entire Agreement.  This Warrant, together with the Purchase
Agreement, constitutes the sole and entire agreement of the parties to this
Warrant with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter.  In the event of any inconsistency between
the statements in the body of this Warrant and the Purchase Agreement, the
statements in the body of this Warrant shall control.

 

17.          Successor and Assigns.  This Warrant and the rights evidenced
hereby shall be binding upon and shall inure to the benefit of the parties
hereto and the successors of the Partnership and the successors and permitted
assigns of the Holder.  Such successors and/or permitted assigns of the Holder
shall be deemed to be a Holder for all purposes hereunder.

 

18.          No Third-Party Beneficiaries.  This Warrant is for the sole benefit
of the Partnership and the Holder and their respective successors and, in the
case of the Holder, permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this Warrant.

 

19.          Headings.  The headings in this Warrant are for reference only and
shall not affect the interpretation of this Warrant.

 

15

--------------------------------------------------------------------------------


 

20.          Amendment and Modification; Waiver.  Except as otherwise provided
herein, this Warrant may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto.  No waiver by the Partnership
or the Holder of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving.  No waiver
by any party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver.  No failure to exercise, or delay in exercising, any rights,
remedy, power or privilege arising from this Warrant shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

21.          Severability.  If any term or provision of this Warrant is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

22.          Governing Law.  This Warrant shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of New York.

 

23.          Submission to Jurisdiction.  The parties hereby submit to the
exclusive jurisdiction of any U.S. federal or state court located in the Borough
of Manhattan, the City and County of New York in any legal suit, action or
proceeding arising out of or based upon this Warrant or the transactions
contemplated hereby, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.  Service of
process, summons, notice or other document by certified or registered mail to
such party’s address for receipt of notices pursuant to Section 13 shall be
effective service of process for any suit, action or other proceeding brought in
any such court.  The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

24.          Waiver of Jury Trial.  Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

 

25.          Counterparts.  This Warrant may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement.  A signed copy of this Warrant delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Warrant.

 

16

--------------------------------------------------------------------------------


 

26.          No Strict Construction.  This Warrant shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

 

(SIGNATURE PAGE FOLLOWS)

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Partnership has duly executed this Warrant on the
Original Issue Date.

 

 

NGL ENERGY PARTNERS LP

 

 

 

 

By:

NGL Energy Holdings LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Accepted and agreed,

 

[HOLDER NAME]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE
TO
WARRANT AGREEMENT

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

NGL ENERGY PARTNERS LP
EXERCISE AGREEMENT

 

To [Name]:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Exercise Price and surrender of this Warrant, Common Units
(“Warrant Units”) provided for therein, and requests that certificates for the
Warrant Units be issued as follows:

 

 

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

Federal Tax or Social Security No.

 

 

 

 

 

and delivered by

(certified mail to the above address, or

 

 

 

(electronically                     (provide DWAC
Instructions:                              ), or

 

 

 

(other                               ) (specify):.

 

and, if the number of Warrant Units shall not be all the Warrant Units
purchasable upon exercise of this Warrant, that a new Warrant for the balance of
the Warrant Units purchasable upon exercise of this Warrant be registered in the
name of the undersigned Holder or the undersigned’s Assignee as below indicated
and delivered to the address stated below.

 

Dated:                                            ,

 

Note:              The signature must correspond with

 

A-1

--------------------------------------------------------------------------------


 

Signature:

 

 

 

 

 

 

 

the name of the Holder as written on the first page of this Warrant in every
particular, without alteration or enlargement or any change whatever, unless
this Warrant has been assigned.

 

Name (please print)

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

Federal Identification or Social Security No.

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NGL ENERGY PARTNERS LP
ASSIGNMENT

 

For value received                                    hereby sells, assigns and
transfers unto                                          the within Warrant(2),
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint attorney, to transfer said Warrant on the books of the
within-named Partnership, with full power of substitution in the premises.

 

Date:

 

 

 

 

 

Signature:

 

 

 

Note:  The above signature must correspond with the name as written upon the
face of this Warrant in every particular, without alteration or enlargement or
any change whatever.

 

--------------------------------------------------------------------------------

(2)  For partial assignment, indicate portion assigned.

 

B-1

--------------------------------------------------------------------------------


 

Schedule A

 

Purchaser Name; Notice and Contact Information

 

Purchaser

 

Contact Information

[Name]

 

[Address]

Attention:  [Title]

Telephone:  [Phone Number]

Facsimile:  [Fax Number]

Email:  [Email address]

 

B-2

--------------------------------------------------------------------------------